MEMORANDUM **
Syed Saadet Ali Fara Shah appeals from his conviction and 225-month sentence imposed following a guilty plea to conspiracy to distribute heroin and hashish, in violation of 21 U.S.C. § 841(a)(1), and providing material support to terrorists, in violation of 18 U.S.C. §§ 2339B(a)(l) & (d).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Shah has filed a brief stating there are no grounds for relief, which includes a motion to withdraw as counsel of record. No pro se or government brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.